Exhibit 10.2



THIRD AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT



        THIS THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(herein called this “Amendment”) dated as of October 26, 2004, is made by and
among FERRELLGAS, L.P., a Delaware limited partnership (the “Borrower”),
FERRELLGAS, INC., a Delaware corporation and sole general partner of the
Borrower (the “General Partner”), BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer, and the Lenders party to the Original
Agreement defined below (collectively, the “Lenders” and individually, a
“Lender”).

        W I T N E S S E T H:

        WHEREAS, the Borrower, the General Partner, the Administrative Agent and
the Lenders entered into that certain Fourth Amended and Restated Credit
Agreement dated as of December 10, 2002 (as amended, supplemented, or restated
to the date hereof, the “Original Agreement”), for the purpose and consideration
therein expressed, whereby the Lenders became obligated to make loans to the
Borrower as therein provided; and

        WHEREAS, the Borrower, the General Partner, the Administrative Agent and
the Lenders desire to amend the Original Agreement as set forth herein;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein and in the Original Agreement, in
consideration of the loans that may hereafter be made by the Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I.

Definitions and References

        Section 1.1   Terms Defined in the Original Agreement. Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Original Agreement shall have the same meanings whenever
used in this Amendment.

        Section 1.2   Other Defined Terms. Unless the context otherwise
requires, the following terms when used in this Amendment shall have the
meanings assigned to them in this Section 1.2.

        “Amendment” means this Third Amendment to Fourth Amended and Restated
Credit Agreement.

        “Credit Agreement” means the Original Agreement as amended hereby.

ARTICLE II.

Amendments to Original Agreement

        Section 2.1 Clause (e) of the definition of “Permitted Investments” is
deleted and replaced in its entirety with the following new clause (e):

          (e)     Investments made by the Borrower or any Restricted Subsidiary
in any SPE in connection with Accounts Receivable Securitizations permitted
hereunder; provided that the aggregate amount of such Investments shall not
exceed $40,000,000 at any one time outstanding.


        Section 2.2 Clause (a) of Section 7.22 of the Credit Agreement is hereby
amended by deleting the period at the end of such clause and adding the
following proviso:

          “provided that, for purposes of calculating the Leverage Ratio, all
Indebtedness in excess of $60,000,000 attributable to any permitted Accounts
Receivable Securitizations and existing from November 1, 2004 through April 30,
2005 shall be excluded from such calculation.”


ARTICLE III.

Conditions of Effectiveness

        This Amendment shall become effective as of the date first above written
when and only when the Administrative Agent shall have received (i) this
Amendment duly executed and delivered by the Borrower, the General Partner, and
the Required Lenders and (ii) the attached Consent and Agreement duly executed
and delivered by each of the Guarantors.

ARTICLE ;IV.

Confirmation; Representations and Warranties

        Section 4.1 Representations and Warranties of the Borrower. In order to
induce each Lender to enter into this Amendment, the Borrower represents and
warrants to each Lender that:

        (a)     The representations and warranties of the Borrower contained in
the Original Agreement are true and correct at and as of the time of the
effectiveness hereof, except to the extent that the facts on which such
representations and warranties are based have been changed by the extensions of
credit under the Credit Agreement or that such representations and warranties
specifically refer to an earlier date in which case they shall be true and
correct as of such earlier date.

        (b)     The Borrower and the General Partner are duly authorized to
execute and deliver this Amendment and have duly taken all corporate action
necessary to authorize the execution and delivery of this Amendment and to
authorize the performance of the obligations of the Borrower and the General
Partner hereunder.

        (c)     The execution and delivery by the Borrower and the General
Partner of this Amendment, the performance by the Borrower and the General
Partner of their obligations hereunder and the consummation of the transactions
contemplated hereby do not and will not conflict with any provision of law,
statute, rule or regulation or of the Organizational Documents of the Borrower
or the General Partner, or of any material agreement, judgment, license, order
or permit applicable to or binding upon the Borrower or the General Partner, or
result in the creation of any lien, charge or encumbrance upon any assets or
properties of the Borrower or the General Partner. Except for those which have
been obtained, no consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery by the Borrower and the General Partner of this Amendment
or to consummate the transactions contemplated hereby.

        (d)     When duly executed and delivered, each of this Amendment and the
Credit Agreement will be a legal and binding obligation of the Borrower and the
General Partner, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.

ARTICLE V.

Miscellaneous

        Section 5.1 Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. The Loan Documents, as
they may be amended or affected by this Amendment, are hereby ratified and
confirmed in all respects. Any reference to the Credit Agreement in any Loan
Document shall be deemed to be a reference to the Original Agreement as hereby
amended. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders under the Credit Agreement, the Notes, or any other Loan
Document nor constitute a waiver of any provision of the Credit Agreement, the
Notes or any other Loan Document.

        Section 5.2 Survival of Agreements. All representations, warranties,
covenants and agreements of the Borrower herein shall survive the execution and
delivery of this Amendment and the performance hereof, including without
limitation the making or granting of the Loans, and shall further survive until
all of the Obligations are paid in full.

        Section 5.3 Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

        Section 5.4 Governing Law. This Amendment shall be governed by and
construed in accordance the laws of the State of New York and any applicable
laws of the United States of America in all respects, including construction,
validity and performance.

        Section 5.5 Counterparts; Fax. This Amendment may be separately executed
in counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be validly executed by facsimile or other
electronic transmission.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

        [THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

-->



        IN WITNESS WHEREOF, this Amendment is executed as of the date first
above written.

FERRELLGAS, L.P.

By: Ferrellgas, Inc., as its General Partner

By:/s/ Kevin T. Kelly                    
Kevin T. Kelly,
Senior Vice President and Chief Financial Officer

FERRELLGAS, INC.

By:/s/ Kevin T. Kelly                    
Kevin T. Kelly,
Senior Vice President and Chief Financial Officer






















SIGNATURE PAGE TO THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT



 BANK OF AMERICA, N.A., as Administrative Agent

 By:/s/Claire Liu                          Name: Claire Liu Title: Senior Vice
President

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 By:/s/Claire Liu                           Name: Claire Liu Title: Senior Vice
President

SIGNATURE PAGE TO THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT



BNP PARIBAS, as a Lender and L/C Issuer

 By:/s/Richard J. Weroll                           Name: Richard J. Weroll
 Title: Director

BNP PARIBAS, as a Lender and L/C Issuer

 By:/s/Keith Cox                           Name: Keith Cox  Title: Director



BANK ONE, NA (MAIN OFFICE CHICAGO), as a Lender

By:/s/Jane Bek Keil                          Name:Jane Bek Keil Title:Director



WELLS FARGO BANK TEXAS, N.A., as a Lender

By:/s/J. Alan Alexander            Name:J. Alan Alexander Title:Vice President



LASALLE BANK NATIONAL ASSOCIATION, as a Lender

By:/s/James C. Binz                           Name: James C. Binz Title: First
Vice President



BANK OF OKLAHOMA, NATIONAL ASSOCIATION, as a Lender

By:/s/Coy Gallatin                          Name: Coy Gallatin Title: Senior
Vice President



HIBERNIA NATIONAL BANK, as a Lender

By:/s/Connie Disbrow                          Name: Connie Disbrow Title:
Relationship Manager



SOCIETE GENERALE, as a Lender

By:/s/Emmanuel Chesneau                          Name:Emmanuel Chesneau
Title:Director

SOCIETE GENERALE, as a Lender

By:/s/Barbara Paulsen                          Name:Barbara Paulsen
Title:Director



U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:/s/David Higbee                           Name: David Higbee Title: Vice
President



CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH, as a
Lender

By:/s/James Moran                          Name: James Moran Title: Director

CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH, as a
Lender

By:/s/Denise Alvarez                          Name: Denise Alvarez Title:
Director



CONSENT AND AGREEMENT

        Each of the undersigned, hereby (i) consents to the provisions of the
Third Amendment to Fourth Amended and Restated Credit Agreement (the “Third
Amendment”) and the transactions contemplated herein, (ii) ratifies and confirms
its respective Guaranty dated as of April 21, 2004, made by it for the benefit
of the Administrative Agent and the Lenders, executed pursuant to the Credit
Agreement and the other Loan Documents, (iii) agrees that all of its respective
obligations and covenants thereunder shall remain unimpaired by the execution
and delivery of the Second Amendment and the other documents and instruments
executed in connection herewith, and (iv) agrees that its Guaranty and the other
Loan Documents shall remain in full force and effect.

QUICKSHIP, INC
By:________________________________ Name: Title:

BLUE RHINO GLOBAL SOURCING LLC

By:________________________________ Name: Title:

UNIFLAME CORPORATION

By: ________________________________ Name:  Title:

SIGNATURE PAGE TO THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT